ITEMID: 001-92721
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KHUMAYDOV AND KHUMAYDOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: No violation of Article 2 - Right to life (Substantive aspect);Violation of Article 2 - Right to life (Procedural aspect)
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 7. The applicants were born in 1961 and 1995 respectively and live in the village of Chervlennaya, Shelkovskoy District, in the Chechen Republic.
8. The first applicant was married to Ms Khava Aduyevna Magomadova, born in 1956. They are the parents of the second applicant. At the material time Khava Magomadova worked as a manager at Chervlennaya railway station.
9. The applicants’ family lived at 10 Karl Marx Street in Chervlennaya village. On the morning of 16 December 2002 the applicants’ neighbours noticed a white Gazel vehicle parked not far from the applicants’ house.
10. At 7.25 a.m. Ms B., Khava Magomadova’s colleague, saw two UAZ-469 vehicles parked near the special task force checkpoint located in the railway station and three armed men in camouflage uniforms climbing into them. Then the vehicles drove away towards Karl Marx Street.
11. At about 7.30 a.m. Khava Magomadova went to work. According to her neighbours, as soon as she left the house the white Gazel that had been parked near her house drove off. When Khava Magomadova turned from Karl Marx Street into Zavodskaya Street it followed her.
12. Mr D., a railway station employee, was behind Khava Magomadova on his way to work and saw her and the Gazel turning into Zavodskaya Street. A few moments later, when he reached Zavodskaya Street, he saw the Gazel swaying slightly and no trace of Khava Magomadova.
13. The applicants’ neighbour, Ms S.B., saw a blue and a khaki UAZ469 vehicle with aerials on their roofs moving along Zavodskaya Street towards Lenin Street.
14. Khava Magomadova has not been seen since then.
15. At about 7.40 a.m. on 16 December 2002 Khava Magomadova left her house. She has not been seen since then.
16. Khava Magomadova had not arrived at her office by 8 a.m. Her colleagues began to worry and went to her house. The first applicant told them that his wife had left for work. The colleagues and the first applicant followed Khava Magomadova’s footprints, visible on the fresh layer of snow. The footprints stopped at the crossroads of Frunze and Zavodskaya Streets, where Mr D. had seen the Gazel.
17. The first applicant went to the police station to report his wife’s disappearance. Police officers told him that they could not deal promptly with his complaint as they were having a weekly meeting. However, they assigned an investigator to deal with the matter.
18. Later the same day investigators visited the scene of the incident and photographed tyre prints.
19. The first applicant complained about his wife’s disappearance to various official bodies, including the Russian President, the Russian State Duma, the Chechen administration and the Chechen State Council. The majority of his complaints were forwarded to prosecutors’ offices at different levels.
20. On an unspecified date the State authorities refused to institute criminal proceedings related to Khava Magomadova’s disappearance.
21. On 12 February 2003 the prosecutor’s office of the Shelkovskoy District (“the district prosecutor’s office”) informed the first applicant that they had quashed the decision refusing to investigate his wife’s disappearance and instituted criminal proceedings under Article 126 § 1 of the Russian Criminal Code (“kidnapping”). The case file was assigned the number 52007.
22. On 12 April 2003 the district prosecutor’s office suspended the investigation in case no. 52007 for failure to identify those responsible.
23. On 18 April 2003 the first applicant complained about his wife’s kidnapping to the military prosecutor’s office of military unit no. 20111 (“the unit prosecutor’s office”).
24. On 25 April 2003 the military prosecutor’s office of the United Group Alignment (“the UGA prosecutor’s office”) forwarded the first applicant’s complaint to the unit prosecutor’s office.
25. On 30 April 2003 the prosecutor’s office of the Chechen Republic forwarded the first applicant’s complaint to the district prosecutor’s office.
26. On 16 May 2003 the unit prosecutor’s office informed the first applicant that they had no information either on Khava Magomadova’s whereabouts or on the implication of any military personnel in her kidnapping.
27. On 28 May 2003 the prosecutor’s office of the Chechen Republic forwarded the first applicant’s complaint to the district prosecutor’s office.
28. On 2 June 2003 the district prosecutor’s office resumed the investigation in case no. 52007. On 5 June 2003 they notified the first applicant accordingly and commented that investigative measures were being taken to solve the crime. They also noted that the law enforcement agencies of the Chechen Republic had not carried out any special operations for Khava Magomadova’s arrest and that her dead body had not been discovered.
29. On 11 June 2003 the Main Military Prosecutor’s Office forwarded to the UGA prosecutor’s office the first applicant’s complaint about the disappearance of Khava Magomadova who “had been abducted by federal military servicemen in December 2002”.
30. On 19 June 2003 the district prosecutor’s office informed the first applicant that the investigation in case no. 52007 had been suspended and then resumed.
31. On 20 June 2003 the Department of the Federal Security Service of the Chechen Republic (“the Chechen FSB”) informed the first applicant that they had not arrested Khava Magomadova as there had been no legal grounds for it.
32. On 3 July 2003 the prosecutor’s office of the Chechen Republic informed the first applicant of the progress in the investigation in case no. 52007. They listed investigative measures taken, such as witnesses’ interviews and requests for information sent to law-enforcement agencies and to penitentiary institutions, and commented that those measures had been futile but that investigators continued to take requisite steps to solve the crime.
33. On 9 July 2003 the investigation in case no. 52007 was suspended.
34. On 14 July 2003 the Temporary Operational Group of the Russian Ministry of the Interior informed the first applicant that they had not carried out any special operations in relation to Khava Magomadova in the village of Chervlennaya between 16 and 22 December 2002.
35. On 14 and 24 July 2003 the unit prosecutor’s office informed the first applicant that they had no information on implication of the United Group Alignment servicemen in his wife’s kidnapping.
36. On 24 July 2003 the Ministry of the Interior of the Chechen Republic forwarded the first applicant’s complaint to the department of the interior of the Shelkovskoy District (“ROVD”).
37. On 5 August 2003 the UGA prosecutor’s office informed the first applicant that the inquiry carried out by the unit prosecutor’s office had been fruitless and advised that he request further information related to the search for his wife from the district prosecutor’s office.
38. On 11 August 2003 the ROVD informed the first applicant that they were taking measures to solve Khava Magomadova’s kidnapping.
39. On 15 August 2003 the Ministry of the Interior of the Chechen Republic informed the first applicant of measures taken to solve his wife’s kidnapping and noted that the investigation was under way. On 18 September 2003 the prosecutor’s office of the Chechen Republic sent a similar letter to the first applicant.
40. On 6 October 2003 the unit prosecutor’s office informed the first applicant that an inquiry into his wife’s disappearance had not established any involvement by military personnel.
41. On 10 October 2003 the prosecutor’s office of the Chechen Republic informed the first applicant that Khava Magomadova’s whereabouts had not been established and that the district prosecutor’s office had been instructed to search for her more vigorously. On the same date the ROVD informed the first applicant that they were taking requisite measures to establish his wife’s whereabouts.
42. On 13 November 2003 the district prosecutor’s office informed the Chair of the State Council of the Chechen Republic that they had quashed the decision of 9 July 2003 and resumed the investigation in case no. 52007.
43. On 26 November 2003 the Russian Ministry of the Interior informed the first applicant that various law enforcement agencies were actively searching for his wife.
44. In reply to one of the first applicant’s recurrent complaints the UGA prosecutor’s office informed him on 2 December 2003 that they had no new information concerning Khava Magomadova’s kidnapping.
45. On 15 December 2003 the district prosecutor’s office informed the first applicant that they had quashed the decision of 9 June 2003 and resumed the investigation on 12 November 2003.
46. On 16 December 2003 and 23 January and 21 April 2004 the prosecutor’s office of the Chechen Republic forwarded the first applicant’s complaints to the district prosecutor’s office.
47. On 14 January 2004 the investigation in case no. 52007 was suspended for failure to identify those responsible.
48. On 15 April 2004 the Shelkovskoy District Court of the Chechen Republic declared Khava Magomadova missing as from 16 December 2002.
49. On 26 May 2004 the Chechen FSB informed the first applicant that they had no information on Khava Magomadova’s whereabouts.
50. On 9 August 2004 the UGA prosecutor’s office forwarded the first applicant’s complaint to the unit prosecutor’s office.
51. On 24 August 2004 the district prosecutor’s office replied to the first applicant’s complaint that they had already carried out a thorough inquiry into the matters complained of. They also noted that, although the investigation had been suspended on 14 January 2004, measures were being taken to solve the crime.
52. On 7 October 2004 the first applicant requested the Russian Prosecutor General, the Chair of the National Public Commission and the Plenipotentiary Representative of the Russian President in the Southern Federal Circuit to help him to find his wife.
53. On 20 December 2004 the prosecutor’s office of the Chechen Republic informed the first applicant that investigative measures were being taken to establish Khava Magomadova’s whereabouts.
54. On 24 December 2004 the military commander of the Chechen Republic ordered that the military commander’s office of the Shelkovskoy District carry out an inquiry into Khava Magomadova’s disappearance.
55. On 25 February and 22 March 2005 the SRJI, acting on the first applicant’s behalf, requested information from the district prosecutor’s office on progress in the investigation in case no. 52007.
56. On 6 April 2005 the prosecutor’s office of military unit no. 20102 requested information on special operations carried out on 16 December 2002 from a number of State officials.
57. On 9 April 2005 the military commander of the Shelkovskiy District ordered the ROVD to take measures to establish Khava Magomadova’s whereabouts.
58. On 12 April 2005 the prosecutor’s office of military unit no. 20102 informed the first applicant that law enforcement agencies had not carried out any special operations in the Shelkovskiy District on 16 December 2002 and had not arrested Khava Magomadova.
59. On 2 June 2005 the ROVD informed the first applicant that measures were being taken to solve his wife’s kidnapping.
60. On 21 October 2005 the prosecutor’s office of the Chechen Republic replied to the SRJI’s letter of 4 October 2005 stating that the investigation of Khava Magomadova’s kidnapping was underway and that the first applicant had been granted victim status.
61. On 16 December 2002 the first applicant reported his wife’s disappearance to the department of the interior of the Shelkovskiy District (“ROVD”).
62. On the same day an investigator of the ROVD inspected the Magomadovs’ house and the surrounding area but found no items of interest.
63. On 25 December 2002 the investigator of the ROVD refused to institute criminal proceedings related to Khava Magomadova’s disappearance for lack of evidence of a crime.
64. On 12 February 2003 the district prosecutor’s office quashed the decision of 25 December 2002 and instituted an investigation into Khava Magomadova’s kidnapping under Article 126 § 1 of the Russian Criminal Code. The case file was assigned the number 52007.
65. On 19 February 2003 the first applicant was granted victim status and questioned. He stated that at about 7.40 a.m. on 16 December 2002 his wife had left for work. She had some work-related documents with her. At 9.30 a.m. Ms B. had come to his house searching for Khava Magomadova who had not arrived at work, although it took her only five minutes to walk there. The first applicant and Ms B. had gone to the railway station but his wife had not been there. The first applicant had reported Khava Magomadova’s disappearance to the police station. Later his neighbours had told him that they had seen a white Gazel vehicle with a twisted front number plate at the spot where Khava Magomadova had been last seen. Two men of dark complexion had been sitting inside the Gazel. Villagers had also seen a light-blue UAZ vehicle with a big aerial on its top parked near the railway station that had driven away with the Gazel and two other UAZ vehicles. The first applicant himself had not seen any of those vehicles.
66. On 19 February 2003 the district prosecutor’s office questioned two neighbours of the applicants, Ms L. and Ms G. They both stated that at about 7.30 a.m. on 16 December 2002 they had noticed a white Gazel vehicle parked near Ms L.’s house with two men inside it; Ms L. added that at some point she had heard the Gazel leaving.
67. On 5 March 2003 the district prosecutor’s office questioned Mr M. as a witness who stated that at 7.40 a.m. on 16 December 2002 he had seen Khava Magomadova turning into Zavodskaya Street. A few moments later he had turned into that street as well but had not seen the woman. A grey UAZ vehicle with a red cross on its back door had been parked near the railway station; its windows had been dirty so Mr M. had not seen who was inside it. The UAZ vehicle had driven off towards the centre of Chervlennaya village.
68. On 5 March 2003 Mr D. was questioned as a witness and submitted that at 7.35 a.m. he had spotted Khava Magomadova walking about 100 metres ahead of him. A new white Gazel vehicle had been parked some 50 metres from the applicants’ house; two men had been sitting in it, one of whom was wearing a military-style pea coat. At some point the Gazel had started moving and had turned right in the direction in which Khava Magomadova had gone. Mr D. had turned right as well but saw no-one on the street. The Gazel which had been stationary 2.5 metres from him had started moving.
69. In 2003 the district prosecutor’s office questioned Ms B., Ms G., Ms D., Ms M., Mr T. and Mr A., the applicants’ fellow villagers. They stated that Khava Magomadova had not been in conflict with anyone and that they had learned of her disappearance on 16 December 2002.
70. On 23 June and 29 November 2003 the first applicant was again questioned. He stated that he had learned from neighbours that the Gazel and UAZ vehicles had arrived from the town of Goryachevodsk. Some of his fellow villagers had told him that Khava Magomadova had been taken away by law-enforcement officers who had produced their badges, but those persons were unwilling to make official depositions out of fear for their lives and the first applicant could not name them.
71. On several occasions the investigators requested the Chechen FSB, military commanders of different districts of the Chechen Republic and district departments of the interior to carry out investigative measures related to Khava Magomadova’s disappearance and to submit information on whether any special operations had taken place in the village of Chervlennaya on 16 December 2002. According to the replies received, no such operations had been conducted and there was no information on Khava Magomadova’s arrest.
72. The investigators sent a request to a commander of the special unit of the Ministry of the Interior of Chuvashiya who, while on mission in the Chechen Republic, had been duty at the checkpoint over the Terek River on 16 December 2002.
73. On an unspecified date in March 2003 the commander of the special unit of the Ministry of the Interior of Chuvashiya informed the district prosecutor’s office that no Gazel vehicle had appeared in the registration log for vehicles passing checkpoint KPP-162 over the Terek River.
74. Police officers of the special unit of the Ministry of the Interior of Chuvashiya who had been on duty at checkpoint KPP-162 on 16 December 2002 were questioned as witnesses and stated that they had no information on Khava Magomadova’s disappearance or Gazel and UAZ vehicles.
75. The investigation into Khava Magomadova’s kidnapping remains pending.
76. Despite specific requests by the Court the Government refused to disclose the entire investigation file in case no. 52007. Relying on the information obtained from the Prosecutor General’s Office, the Government stated that the investigation was in progress and that disclosure of the documents would be in violation of Article 161 of the Code of Criminal Procedure, since the file contained information of a military nature and personal data concerning the witnesses or other participants in the criminal proceedings. The Government provided copies of the following documents: the decision to open the investigation of 12 February 2003, the decision of 19 February 2003 to grant the first applicant victim status, transcripts of the first applicant’s interviews of 19 February, 23 June and 19 November 2003, transcripts of interviews of Ms L., Ms G., Mr M., Mr D., Ms B., Ms M. and Ms S.B., and the report of March 2003 by the commander of the special unit of the Ministry of the Interior of Chuvashiya. They requested the Court to treat the documents submitted as confidential pursuant to Rule 33 of the Rules of Court.
77. For a summary of relevant domestic law see Akhmadova and Sadulayeva v. Russia, no. 40464/02, §§ 67-69, 10 May 2007.
VIOLATED_ARTICLES: 2
NON_VIOLATED_ARTICLES: 2
